EXHIBIT 10.2





































THE 2005 MOLEX INCENTIVE STOCK OPTION PLAN

(As Amended and Restated as of October 17, 2006)







PLAN HISTORY

PLAN ACTION

BOARD ADOPTION

STOCKHOLDER APPROVAL

EFFECTIVE DATE

Original

July 29, 2005

October 28, 2005

October 28, 2005

Amendment and Restatement

October 17, 2006

N/A

October 17, 2006
















--------------------------------------------------------------------------------




THE 2005 MOLEX INCENTIVE STOCK OPTION PLAN

 (Effective October 17, 2006)

ARTICLE I.

GENERAL

1.1

Name of Plan - The name of the plan described in detail herein shall be The 2005
Molex Incentive Stock Option Plan (the "Plan").

1.2

Purpose - The purpose of the Plan is to induce certain designated employees and
the directors to remain in the employ of Molex Incorporated, a Delaware
corporation (the "Company"), and any of its subsidiaries, and to encourage such
employees and directors to secure or increase on reasonable terms their stock
ownership in the Company.  The Company believes the Plan will promote continuity
of management and increase incentive and personal interest in the welfare of the
Company by those who are primarily responsible for shaping, carrying out the
long-range plans of the Company and securing its continued growth and financial
success.

It is also the purpose of the Plan (except where otherwise noted) to meet the
requirements §422(a) of the Internal Revenue Code, as amended.  Thus, all
provisions of the Plan shall be interpreted and construed with this goal in
mind.

1.3

Eligibility – Members of the Board of Directors and executive officers of the
Company, as such are designated by the Board of Directors from time to time, are
eligible to participate in the Plan.

ARTICLE II.

TERM OF PLAN

2.1

Effective Date - The Plan shall become effective upon adoption by the Board of
Directors of the Company subject to the subsequent approval by the stockholders
of the Company within one (1) year of adoption by the Board of Directors.  If
the stockholders do not approve the Plan within one (1) year of adoption, then
this Plan shall cease to exist and all options granted hereunder shall become
void.

2.2

Expiration - This Plan shall expire October 31, 2010 and no option shall be
granted on or after such expiration date.  However, expiration of the Plan shall
not affect outstanding unexpired options previously granted.

ARTICLE III.

STOCK SUBJECT TO PLAN

3.1

Class of Stock - The stock that shall be subject to option under the Plan shall
be the Company’s  Class A Common Stock, par value 5¢ per share (the "Stock").

3.2

Number of Shares – Five hundred thousand (500,000) shares of the Stock shall be
reserved for issue upon the exercise of options granted under the Plan. The
Stock issued under the Plan may be treasury shares purchased on the open market
or otherwise, authorized but unissued shares, or reacquired shares.

3.3

Expired, Forfeited or Canceled Options - If any such options granted under the
Plan shall expire, be forfeited or canceled for any reason without having been
exercised in full, the unexercised shares subject thereto shall again be
available for the purpose of the Plan.

ARTICLE IV.

ADMINISTRATION

4.1

Committee - A committee (the "Committee") shall administer the Plan under the
terms and conditions and powers set forth herein

4.2

Makeup of the Committee - The Committee shall consist of two or more members of
the Board of Directors of the Company.  In the absence of any action by the
Board to the contrary, the Committee shall be the Compensation Committee of the
Board of Directors.

4.3

Action by the Committee - A majority of the members of the Committee shall
constitute a quorum.  All determinations of the Committee shall be made by a
majority of its members.  Any decision or determination reduced to writing and
signed by a majority of the members of the Committee shall be fully as effective
as if it had been made by a majority vote at a meeting duly called and held.














-1-

--------------------------------------------------------------------------------




If not specified in the Plan, the time at which the Committee must or may take
any determination shall be determined by the Committee, and such determination
may thereafter by modified by the Committee. Any action, determination,
interpretation or other decision by the Committee with respect to the Plan shall
be in its sole discretion and be final, conclusive and binding on all persons
and entities, including the Company, its affiliates, any eligible employee, any
person claiming any rights under the Plan from or through any grantee of an
award under the Plan, and stockholders, except to the extent the Committee may
subsequently modify, or take further action not inconsistent with, its prior
action.

4.4

Power to Grant Options - Subject to the express provisions of the Plan, the
Committee shall have complete authority, in its sole discretion, to determine
the employees to whom, and the time or times at which, options shall be granted,
the option periods, the vesting schedule and the number of shares to be subject
to each option, and such other terms and provisions of the option agreements
(which need not be identical).  In making such determinations, the Committee may
take into account the nature of the services rendered by the respective
employee, his or her present and potential contribution to the Company’s
success, and such other factors as the Committee in its discretion shall deem
relevant.  With the exception of Section 4.6, the Committee shall have no power
to grant options to directors who are not employees of the Company or to set the
terms and conditions thereof.

4.5

Grants of Incentive Stock Option and Nonqualified Stock Options - The Committee
shall have complete authority, in its sole discretion, to determine at the time
an option is granted whether such option shall be an incentive stock option
qualified under §422 of the Internal Revenue Code, as amended, (“ISO”) or
whether such option shall be a nonqualified stock option.  Unless the option
agreement states otherwise, all options granted shall be ISOs.  The number of
shares for which options may be granted to any one person in any calendar year
shall be limited and cannot exceed the following:

a.

Overall Limitation - With respect to any option (whether ISOs or nonqualified),
ten percent (10%) of the number of shares reserved for the Plan as set forth in
Section 3.2 (adjusted as set forth in Article IX) or two hundred-fifty thousand
(250,000) shares (adjusted as set forth in Article IX), whichever is less.

b.

Incentive Stock Option Limitation - In addition, with respect to ISOs, the
number of shares that are subject to options that are first exercisable in any
given succeeding calendar year shall not have a fair market value (as determined
on the date of grant) that exceeds:

·

One Hundred Thousand Dollars ($100,000)

LESS

·

the aggregate fair market value (as determined at the respective times of their
grants) of those shares of all prior ISOs that are exercisable in said
succeeding calendar year.

4.6

Automatic Grant of Options to Outside Directors - Notwithstanding Sections 4.4
and 4.5, each director who is not an employee of the Company shall receive only
an automatic nondiscretionary stock option grant on the date of the Annual
Stockholders Meeting every year during the term of the Plan.  Any option granted
to a director who is not an employee of the Company shall be a nonqualified
stock option.  The amount of shares subject to the options that will be
automatically granted to each outside director for each year shall be the amount
of shares equal to 200 multiplied by the number of years of service or fraction
thereof.  The amount of shares for each year of service shall increase to 500
shares per year or fraction thereof, if all of the following financial
conditions are met for the fiscal year immediately ended prior to the grant:

·

The Company’s net profits (after taxes) are at least ten percent (10%) of the
net sales revenue as reported in the audited financial statements; and

·

The Company’s net sales revenue increase as compared to the prior year’s net
sales revenue as reported in the audited financial statements exceeds one and
one-half (1.5) times the "Worldwide Growth" of the general connector market as
determined by at least one outside independent connector consultant.  If more
than one consultant is used, the average growth shall be the Worldwide Growth.
 The disinterested directors shall have the authority to choose the consultant
or consultants.

Notwithstanding the foregoing, no option grant to an outside director shall
exceed the lesser of 3,000 shares or the number of shares whose fair market
value on the date of grant does not exceed $100,000.00.











-2-

--------------------------------------------------------------------------------




4.7

Other Powers - The express grant of any specific power to the Committee, or the
taking of any action of the Committee, shall not be construed as limiting any
power or authority of the Committee. Subject to and consistent with the
provisions of the Plan, the Committee shall have full power and authority, in
its sole discretion, to

·

correct any defect or supply any omission or reconcile any inconsistency,

·

construe and interpret the Plan, the rules and regulations relating to it, or
any other instrument entered into or relating to an award under the Plan,

·

make any determinations, provide any procedures or rules, enter into any
agreements necessary to comply with any applicable tax laws, rules and
regulations,

·

make all other determinations, including factual determinations, necessary or
advisable for the administration of the Plan.

ARTICLE V.

GRANT OF OPTION

5.1

Option Price - The option price shall be the fair market value of the Stock on
the date of granting the option.  Notwithstanding, the foregoing, only in the
case of an ISO grant, if an optionee owns more than ten percent (10%) of the
voting power of all classes of the Company’s stock, then the option price shall
be one hundred-ten percent (110%) of the fair market value of the Stock on the
date of granting the option.

5.2

Fair Market Value - For the purposes of this Plan, fair market value shall be
the closing price of the Stock on the date of granting the option as reported by
the Wall Street Journal.

5.3

Evidence of Option - Options granted shall be evidenced by agreements, warrants,
and/or other instruments in such form as the Committee shall deem advisable and
shall contain such terms, provisions and conditions not inconsistent herewith as
may be determined by the Committee.

ARTICLE VI.

EXERCISE OF OPTION

6.1

Initial Waiting Period - No option shall be exercisable until at least one (1)
year after the date of grant, unless one of the events set forth in Section 6.4
occurs.

6.2

Vesting Periods - After the initial waiting period, an optionee may exercise his
option to the extent that shares covered by said option become vested.  The
vesting schedule is as follows:

a.

Normal Vesting. If an option grant is an ISO, or if an option is granted to an
outside director, the shares covered by such an option shall vest to the maximum
extent of 25% of the total number of shares covered thereby during each of the
succeeding four (4) years, each commencing with the anniversary of the grant.

b.

Other Vesting. In all other options not falling within the scope of Section
6.2a, the shares covered by an option shall vest in amounts and at times the
Committee, in its sole discretion, shall determine.  The Committee shall also
specifically have the power to change the vesting schedule of any previously
granted options to a schedule which is more favorable to the option holder;
provided, however, that no such options shall vest in amounts greater than, or
at times prior to, the amounts and times such options would have vested if such
options were within the scope of Section 6.2a.

c.

Maximum Vesting. Notwithstanding the foregoing, all options must vest one
hundred percent (100%) within ten (10) years from the date of grant.

6.3

Cumulative Rights - The right to exercise any option as set forth in Section 6.2
shall be cumulative.  That is, an optionee may exercise in any given year those
unexpired shares he could have exercised in a previous year but did not.

6.4

Accelerated Vesting - Notwithstanding the foregoing, all options shall
immediately vest and become immediately exercisable for a period of one (1) year
after one of the following events:

a.

Death; or

b.

Total disablement; or














-3-

--------------------------------------------------------------------------------




c.

Retirement, if all of the following conditions are met at the time of
termination of employment:

(1)

The optionee has reached age 59½; and

(2)

The optionee was employed at least fifteen (15) consecutive years with the
Company and/or any of its subsidiaries; and

(3)

The Committee has determined that the reason for termination is due to
retirement; and

(4)

The option is intended to be an ISO.  If the option is not intended to be an
ISO, the Committee, in its sole discretion, may allow accelerated vesting to any
extent it desires without regard to whether the optionee is retiring.

6.5

Expiration - No option may be exercised more than two (2) years from the date
the option becomes one hundred percent (100%) vested.  Notwithstanding the
foregoing, all ISOs must be exercised within one (1) year from the date the
option becomes one hundred percent (100%) vested.

6.6

Form of Exercise - The option may only be exercised according to the terms and
conditions established by the Committee, consistent with the limits set forth
herein, at the time the option is granted.  Subject to the foregoing terms and
conditions, an option may be exercised by a written notice delivered to the
Company’s principal office of intent to exercise the option with respect to a
specified number of shares of Stock and payment to the Company of the amount of
the option purchase price for the number of shares of Stock with respect to
which the option is then exercised.  The payment may be either in cash or in
stock of the Company.  If stock is used for payment, such stock shall be valued
at the closing price as reported by the Wall Street Journal on the date of
exercise.

6.7

Tax Withholding – Option exercises under the Plan may be subject to income tax
withholding, and the Company would be obligated to collect the tax applicable to
such income.  The Committee may, in its discretion, satisfy that tax obligation
by withholding from the shares to be delivered in connection with the award a
number of shares having a value equal to the minimum statutory federal income
tax withholding, plus state, if applicable, and payroll taxes.  The value of
each share to be withheld will be the fair market value of the Stock at the time
of the exercise.  

6.8

Rights as a Shareholder - An optionee shall have no rights as a stockholder with
respect to shares covered by his option until the day of issuance of a stock
certificate to him and until after such shares are fully paid.

ARTICLE VII.

TERMINATION OF OPTION

Every option granted to each optionee under this Plan shall terminate and expire
at the earliest of:

·

the date of expiration set when such option was granted; or

·

one (1) year after one of the events set forth in Section 6.4; or

·

immediately upon termination of employment of the optionee with the Company (or
termination of position as an outside director) or any of its subsidiaries for
any reason except if his employment is terminated by reason of one of the events
set forth in Section 6.4.

ARTICLE VIII.

TRANSFERABILITY

8.1

Non-Transferable - Any option granted under the Plan is not transferable and can
be exercised only by the optionee during his life subject to Section 8.2 of this
Article.

8.2

Death - In the event of the death of an optionee while totally disabled,
retired, or still employed by the Company or a parent or a subsidiary, his
option, to the extent he could have exercised it on the date of his death, may
be exercised by the personal representative of the estate of the optionee within
one (1) year after the date of his death in accordance with the terms
established by the Committee at the time the option was granted, but (as set
forth in Article VII) not later than the expiration date set forth in Section
6.5.

ARTICLE IX.

ADJUSTMENT OF NUMBER OF SHARES

9.1

Stock Dividends - In the event that a dividend shall be declared upon the Stock
payable in shares of stock of the Company, the number of shares of stock then
subject to any such option and the number of shares














-4-

--------------------------------------------------------------------------------




reserved for issuance pursuant to the Plan, but, not yet covered by an option,
shall be adjusted by adding to each such share the number of shares which would
be distributable thereon (or any equivalent value of Stock as determined by the
Committee in its sole discretion) if such share had been outstanding on the date
fixed for determining the stock holders entitled to receive such stock dividend.

9.2

Reorganization - In the event that the outstanding shares of Stock shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company, or of another corporation, whether through
reorganization, recapitalization, stock split up, combination of shares, merger
or consolidation, then, there shall be substituted for each share of Stock
subject to any such option and for each share of Stock reserved for issuance
pursuant to the Plan, but, not yet covered by an option, the number and kind of
shares of stock or other securities into which each outstanding share of Stock
shall be so changed or for which each such share of Stock shall be exchanged.

9.3

Other Changes - In the event there shall be any change, other than as specified
above in this Article, in the number or kind of outstanding shares of stock of
the Company or of any stock or other securities into which such stock shall have
been changed or for which it shall have been exchanged, then, if the Committee
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the number or kind of shares theretofore reserved for issuance
pursuant to the Plan, but, not yet covered by an option and of the shares then
subject to an option or options, such adjustments shall be made by the Committee
and shall be effective and binding for all purposes of the Plan and of each
stock option agreement.  Notwithstanding the foregoing, with respect to options
granted to directors, the Committee shall make those adjustments under this
Article IX only to the extent necessary to preserve the economic benefit of an
unexercised option.

9.4

Adjusted Option Price - In the case of any substitution or adjustment as
provided for in this Article, the option price in each stock option agreement
for each share covered thereby prior to such substitution or adjustment will be
the option price for all shares of Stock or other securities which shall have
been substituted for such share or to which such share shall have been adjusted
pursuant to this Article.

9.5

Fractional Shares - No adjustment or substitutions provided for in this Article
shall require the Company to sell a fractional share, and the total substitution
or adjustment with respect to each stock option agreement shall be limited
accordingly.

ARTICLE X.

SECURITIES REGULATION

10.1

Registered Stock - The Company shall not be obligated to sell or issue any
shares under any option granted hereunder unless and until the shares with
respect to which the option is being exercised are effectively registered or
exempt from registration under the Securities Act of 1933 and from any other
federal or state law governing the sale and issuance of such shares or any
securities exchange regulation to which the Company might be subject.

10.2

Unregistered Stock - In the event the shares are not effectively registered,
but, can be issued by virtue of an exemption, the Company may issue option
shares to an optionee if the optionee represents that he is acquiring such
shares as an investment and not with a view to, or for sale in connection with,
the distribution of any such shares.  Certificates for shares of Stock thus
issued shall bear an appropriate legend reciting such representation.

ARTICLE XI.

MISCELLANEOUS

11.1

No Contract of Employment - A grant or participation under the Plan shall not be
construed as giving an optionee a future right of employment with the Company.
 Employment remains at the will of the Company.

11.2

Governing Law - This Plan and all matters relating to the Plan shall be
interpreted and construed under the laws of the State of Illinois.

11.3

Amendment of Plan - The Board of Directors, at its discretion, may amend the
Plan at any time, subject to stockholder approval if required by SEC rules or
the listing requirements of any national securities exchanges or trading systems
on which any of the Company’s equity securities are listed.

11.4

Termination of Plan - The Board of Directors may, at its discretion, terminate
the Plan at any time for any reason.  Termination of the Plan shall not affect
unexpired outstanding options previously granted.














-5-

--------------------------------------------------------------------------------